Opinion by
Tilson, J.
It was agreed between counsel that certain items of the merchandise consist of finished handkerchiefs from which threads have been drawn and with threads introduced after weaving to finish or ornament the openwork, which openwork does not consist of one row of straight hemstitching adjoining the hem; that the handkerchiefs contain no handmade lace and are not embroidered or tamboured in part by hand; and that they are similar to those the subject of Abstract 44036. In accordance therewith they were held dutiable at 30 percent ad valorem plus 2 cents each under paragraph 1529 (b) and T. D. 48093 as claimed.